FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LAURA ARREGUIN-MORENO,             
                     Petitioner,          No. 06-73014
              v.
                                          Agency No.
                                          A79-366-353
MICHAEL B. MUKASEY, Attorney
General,                                    OPINION
                    Respondent.
                                   
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                Argued and Submitted
      November 9, 2007—San Francisco, California

                 Filed January 14, 2008

    Before: Sidney R. Thomas, Richard C. Tallman, and
              Sandra S. Ikuta, Circuit Judges.

               Opinion by Judge Thomas




                          449
                 ARREGUIN-MORENO v. MUKASEY                 451


                         COUNSEL

Alexander H. Lubarsky, Community Legal Centers, San
Mateo, California, for the petitioner.

Song E. Park and David Schor, United States Department of
Justice, Civil Division, Washington, D.C., for the respondent.


                          OPINION

THOMAS, Circuit Judge:

   In this petition for review, we are asked to determine
whether or not time spent in pre-trial detention, which is cred-
ited as time served in a sentence imposed after conviction, is
considered to be confinement as a result of a conviction
within the meaning of 8 U.S.C. § 1101(f)(7). We conclude
that it is, and we deny the petition for review.

                               I

   Laura Arreguin-Moreno is a citizen of Mexico who entered
the United States without inspection in March of 1989.
Arreguin-Moreno has lived consistently in the United States
since that time, and has two children who are United States
citizens. On August 7, 2003, Arreguin-Moreno pleaded guilty
to misprision of a felony in violation of 18 U.S.C. § 4 and was
452             ARREGUIN-MORENO v. MUKASEY
sentenced to twenty-one months imprisonment and twelve
months supervised release. She was given credit for the time
she had served in pre-trial detention. Because she had been
detained for eighteen months prior to sentencing, she served
only two or three weeks before being released from confine-
ment.

  On September 8, 2003, Arreguin-Moreno was served with
a Notice to Appear and placed in removal proceedings. The
Department of Homeland Security charged her with being
subject to removal under section 212(a)(6)(A)(i) of the Immi-
gration and Nationality Act (INA), 8 U.S.C. § 1182(a)(6)
(A)(i), as an alien present in the United States without being
admitted or paroled after inspection by an immigration offi-
cer. Subsequently, Arreguin-Moreno filed an application for
cancellation of removal for nonpermanent residents under
section 240A(b) of the INA.

   The Immigration Judge (IJ) denied Arreguin-Moreno’s
application for cancellation of removal based on findings that
she was not a person of good moral character, and that she
had been convicted of a crime of moral turpitude. Both con-
clusions were based on Arreguin-Moreno’s conviction for
misprision of a felony. The IJ also held that Arreguin-Moreno
was ineligible for voluntary departure “because she served
180 days or more in a penal institution under Section
101(f)(7) [of the INA] during the relevant period” and was
thus unable to meet the good moral character requirement.
The IJ ordered Arreguin-Moreno removed to Mexico.

   Arreguin-Moreno filed a timely Notice of Appeal with the
Board of Immigration Appeals (BIA). On May 24, 2006, the
BIA adopted and affirmed the IJ’s decision pursuant to Matter
of Burbano, 20 I. & N. Dec. 872 (BIA 1994). The BIA deter-
mined that Arreguin-Moreno was precluded from establishing
her eligibility for cancellation of removal because she was not
a person of good moral character and because she had been
convicted of an offense that made her ineligible for cancella-
                 ARREGUIN-MORENO v. MUKASEY                   453
tion (citing “240A(b)(1)(B) and (C) of the [INA], 8 U.S.C.
§ 1229b(b)(1)(B) and (C)”). The BIA also affirmed the IJ’s
determination that, under 8 U.S.C. § 1101(f)(3), Arreguin-
Moreno could not be found to be a person of good moral char-
acter because she had been convicted of misprision of a fel-
ony, a crime involving moral turpitude. The BIA also noted
that Arreguin-Moreno did not meaningfully challenge the
finding that she was unable to establish good moral character
under 8 U.S.C. § 1101(f)(7), which precludes finding a person
to be of good moral character if the person was confined as
a result of conviction to a penal institution for a period of 180
days or more. This timely petition for review followed.

                                II

   To qualify for cancellation of removal, an alien must estab-
lish (a) that she has been physically present in the United
States for a continuous period of at least ten years prior to the
filing of her application, (b) that she has been a person of
good moral character during that period, (c) that she has not
been convicted of certain offenses, and (d) that her removal
will result in exceptional and extremely unusual hardship to
a spouse, parent, or child who is a United States citizen or
lawful permanent resident. 8 U.S.C. § 1229b(b)(1).

   The INA further provides that “[n]o person shall be
regarded as, or found to be, a person of good moral character
who, during the period of time for which good moral charac-
ter is required to be established, is, or was . . . one who during
such period has been confined, as a result of conviction, to a
penal institution for an aggregate period of one hundred and
eighty days or more, regardless of whether the offense, or
offenses, for which he has been confined were committed
within or without such period.” 8 U.S.C. § 1101(f)(7).

   The question in this case is whether, for the purposes of the
statute, pre-trial detention that is later credited as time served
in the sentence imposed as a result of conviction counts as
454              ARREGUIN-MORENO v. MUKASEY
confinement as a result of conviction within the meaning of
§ 1101(f)(7).

                                A

   The government first argues that the petitioner has waived
any argument under the section because she failed to exhaust
the issue before the BIA, even though she raised it before the
IJ. To be sure, we may review her final order of removal only
if she has exhausted the administrative remedies available to
her as a matter of right. 8 U.S.C. § 1252(d)(1); Rojas-Garcia
v. Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003). Normally, fail-
ure to exhaust an issue before the BIA would deprive us of
jurisdiction to hear it. Vargas v. INS, 831 F.2d 906, 907 (9th
Cir. 1987).

   [1] In this case, however, the BIA issued a Burbano affir-
mance. “[W]here the BIA cites its decision in Burbano and
does not express disagreement with any part of the IJ’s deci-
sion, the BIA adopts the IJ’s decision in its entirety.” Abebe
v. Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005) (en banc)
(citation omitted).

   In citing Burbano, “[t]he BIA thereby signaled ‘that it had
conducted an independent review of the record and had exer-
cised its own discretion in determining that its conclusions
were the same as those articulated by the IJ.’ ” Sembiring v.
Gonzales , 499 F.3d 981, 985 (9th Cir. 2007) (quoting Abebe,
432 F.3d at 1040). As we recognized in Abebe, when the BIA
cites Burbano in its decision, all issues presented before the
IJ are deemed to have been presented to the BIA. 432 F.3d at
1040-41.

   [2] In this case, petitioner raised the issue of the applicabil-
ity of § 1101(f)(7) before the IJ. That was sufficient to satisfy
administrative exhaustion requirements under Abebe.
                 ARREGUIN-MORENO v. MUKASEY                  455
                               B

   [3] On the merits of the question, the IJ correctly concluded
that pre-trial detention that is later credited as time served as
part of the sentence imposed counts as confinement as a result
of a conviction within the meaning of § 1101(f)(7). The sen-
tence imposed on Arreguin by the district court was in confor-
mance with 18 U.S.C. § 3585(b), which provides that “[a]
defendant shall be given credit toward the service of a term
of imprisonment for any time he has spent in official deten-
tion prior to the date the sentence commences . . . as a result
of the offense for which the sentence was imposed.” This stat-
ute is consistent with the uniform practice of crediting the
time spent by a defendant in pre-trial detention as against the
term of imprisonment imposed by the court upon conviction.
Spina v. Dep’t of Homeland Sec., 470 F.3d 116, 127 (2d Cir.
2006). As the Second Circuit noted, “[t]his unanimity is
strong evidence of the common understanding that, after judg-
ment, any credited pre-conviction detention effectively
becomes time served on the imposed term of imprisonment.”
Id. at 127-128 (citations omitted). Therefore, “when courts
sentence defendants in pre-conviction detention to ‘time
served,’ it is generally understood that the pre-conviction cus-
tody thereby becomes the term of imprisonment imposed by
the judgment.” Id. at 128 (citing United States v. Rodriguez-
Lopez, 170 F.3d 1244, 1246 (9th Cir. 1999)).

  [4] We agree with the Second Circuit’s analysis in Spina,
and hold that when pre-trial detention is credited against the
sentence imposed upon conviction, the period of pre-trial
detention must be considered as confinement as a result of a
conviction within the meaning of § 1101(f)(7).

   Our decision in Gomez-Lopez v. Ashcroft, 393 F.3d 882
(9th Cir. 2005), is not to the contrary, as suggested by peti-
tioner. In Gomez-Lopez, we were presented with the question
of whether incarceration in a county jail constituted confine-
ment in a “penal institution” for the purposes of § 1101(f) and
456              ARREGUIN-MORENO v. MUKASEY
held that it did. Id. at 886. In reaching that conclusion, we
noted in passing that “[t]he requirement that the confinement
be as a result of a conviction precludes counting any time a
person may have spent in pretrial detention.” Id. Certainly,
pretrial detention cannot be counted as time served as a result
of a conviction if not credited in the judgment of conviction
as time served, or if the defendant is not convicted of the spe-
cific crime. However, Gomez-Lopez did not consider the
question presented in this case of whether time spent in pre-
trial detention should be considered as time served as a result
of a conviction when the judgment of conviction credited the
period of pretrial detention against the term of imposed
imprisonment. There is no tension between our analysis and
the observation in Gomez-Lopez.

                               C

   [5] Applying these principles to the case at hand, we con-
clude that the IJ correctly determined that the petitioner was
not eligible for cancellation of removal because she served
180 days or more in a penal institution during the relevant
period and was thus unable to satisfy the statutory good moral
character requirement.

 Given our resolution of this issue, we need not—and do not
—reach any other issue presented by the parties.

  PETITION DENIED.